695 N.W.2d 570 (2005)
Eleanor SZUBA, Respondent,
v.
WENDY'S INTERNATIONAL and ACE USA, Relators, and
Nordian/Medicare Part B, Intervenor.
No. A05-197.
Supreme Court of Minnesota.
April 20, 2005.
Rehearing Denied May 19, 2005.
Devin J. Murphy, Aafedt, Forde, Gray, et al., Minneapolis, MN, for Appellant.
William M. Fishman, Borkon, Ramstead, Mariani, Fishman & Carp, Ltd., Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 3, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT
/s/Paul H. Anderson
Associate Justice